NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                 Appellee,

                                        v.

                               DAVID DADAH,
                                 Appellant.

                             No. 1 CA-CR 20-0455
                              FILED 11-18-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2018-125929-001
              The Honorable Stephen M. Hopkins, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender's Office, Phoenix
By Mark E. Dwyer
Counsel for Appellant
                             STATE v. DADAH
                            Decision of the Court



                       MEMORANDUM DECISION

Judge James B. Morse Jr. delivered the decision of the Court, in which
Presiding Judge D. Steven Williams and Judge Jennifer B. Campbell joined.


M O R S E, Judge:

¶1            David Dadah appeals his convictions and sentences for
aggravated assault and resisting arrest. Counsel for Dadah filed a brief
stating he could find "no arguable question of law that is not frivolous."
Further, citing Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104
Ariz. 297 (1969), counsel requests we review the record for fundamental
error. We gave Dadah the opportunity, but he did not file a pro per
supplemental brief. After reviewing the entire record, we find no
fundamental error and affirm Dadah's convictions and sentences.

              FACTS AND PROCEDURAL BACKGROUND

¶2             In May 2018, an officer stopped Dadah in his car after
determining his license plates were not valid for highway use.1 The officer
then discovered Dadah's driver's license was suspended, and advised
Dadah that he needed to find a ride because the officer was required by law
to impound his vehicle. Dadah refused the officer's commands to get out
of the car, and the officer called for additional police assistance.

¶3            A second officer arrived and advised Dadah that he would
physically remove him from the car if necessary. Dadah continued to
refuse, and the officers unsuccessfully attempted to remove Dadah from the
vehicle. Dadah eventually got out of the car but struggled when told to
place his arms behind his back. In the ensuing melee, Dadah and the second
officer both fell to the ground, breaking several bones in the officer's leg.
The second officer tried to deploy his TASER but Dadah swatted the wires
away. Dadah then grabbed the second officer's wrist and grasped the top
of the TASER. Eventually, the first officer handcuffed Dadah.




1       "We view the facts in the light most favorable to sustaining the
convictions with all reasonable inferences resolved against the defendant."
State v. Valencia, 186 Ariz. 493, 495 (App. 1996).


                                       2
                              STATE v. DADAH
                             Decision of the Court

¶4           Dadah was indicted on four felony counts of aggravated
assault and one felony count of resisting arrest. He was tried in February
2020. Various officers testified. The defense elected not to present evidence
and Dadah did not testify. The jury convicted Dadah on all counts.

¶5           The State requested that Dadah be placed on supervised
probation for three years, serve 90 days in jail, and perform 100 hours of
community restitution. The court placed Dadah on three years of
supervised probation, imposed a 90-day deferred jail term, and ordered
Dadah to perform 200 hours of community restitution.

¶6            Dadah timely appealed.         We have jurisdiction under
A.R.S. §§ 12-120.21(A)(1), 13-4031, and -4033(A)(1).

                                DISCUSSION

¶7              Because this is an Anders appeal, we review the entire record
for fundamental error. See State v. Flores, 227 Ariz. 509, 512, ¶ 12 (App.
2011). Fundamental error is (1) prejudicial error that goes to the foundation
of the case, (2) prejudicial error that takes a right essential to the defense, or
(3) error that is so egregious that the defendant could not have received a
fair trial. State v. Escalante, 245 Ariz. 135, 142, ¶ 21 (2018).

¶8             Our review of the record reveals no fundamental error.
Dadah was represented by counsel at all stages of the proceedings. The jury
was properly composed of eight jurors. See A.R.S. § 21-102(B). The trial
court properly instructed the jury on the presumption of innocence, the
burden of proof, the elements of the charges against Dadah, and the
necessity of a unanimous verdict. There was sufficient evidence to support
the convictions. The court received a presentence report, Dadah was given
an opportunity to speak at sentencing, and the probationary term was
authorized by statute. See Ariz. R. Crim. P. 26.4, 26.10(b)(1); A.R.S. § 13-
902(A).




                                        3
                            STATE v. DADAH
                           Decision of the Court


                               CONCLUSION

¶9            We affirm Dadah's convictions and sentences. Defense
counsel shall inform Dadah of the status of the appeal and his future
options. Defense counsel has no further obligations unless he finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Dadah shall have
thirty days from the date of this decision to proceed, if he desires, with a
pro per motion for reconsideration or petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         4